 In the Matter Of SPOKANE UNITED RAILWAYSandLODGE 86, INTERNA-TIONAL ASSOCIATION OF MACHINISTS, AFLCase No. 19-R-1394.Decided January 15, 1945Mr. Alan G. Paine,of Spokane, Wash., for the Company.Mr. C. L. Bentley,of Seattle,Wash., andMr. John T. Curtis,ofSpokane, Wash., for the Machinists.Messrs. C. L. TannerandWilliam Cooper,of Portland, Oreg., andMessrs. Frank E. Flynn,andThomas D. McLaughlin,of Spokane,Wash., for the Amalgamated.Mrs. Augusta Spaulding,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon a petition duly filed by Lodge 86, International AssociationofMachinists, AFL, herein called the Machinists, alleging that aquestion affecting commerce had arisen concerning the representationof employees of Spokane United Railways, Spokane, Washington,herein called the Company, the National Labor Relations Board pro-vided for an appropriate hearing upon due notice before William E.Spencer, Trial Examiner. Said hearing was held at Spokane, Wash-ington, on October 13, 1944. The Company, the Machinists, and Amal-gamated Association of Street, Electric Railway and Motor CoachEmployees of America, herein called the Amalgamated, appeared, par-ticipated, and were afforded full opportunity to be heard, to examine'and cross-examine witnesses, and to introduce evidence bearing on theissues.The Trial Examiner's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.All parties wereafforded opportunity to file briefs with the Board.The request ofthe Amalgamated for oral argument is hereby denied.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYSpokane United Railways has its principal office and place of busi-nessat Spokane, Washington, where it is engaged in operating motor60 N. L R. B., No. 2.14 SPOKANE UNITED RAILWAYS15buses for the carriage of passengers along certain fixed bus routesin that city and its suburbs.The Company is a wholly owned sub-sidiary of The Washington Water.Power Company, the president andvice president of which serve as the president and vice president, re-spectively, of the Company.The Washington Water Power Companyoperates electric distribution lines in Washington and Idaho, owningand operating hydroelectric generating plants in both States.Electricenergy so generated crosses the Washington-Idaho boundary line inboth directions.The Company uses electric power generated by theparent corporation to light its various buildings.In the operation of its motor buses in and about Spokane, theCompany uses gas, oil, butane, and such miscellaneous maintenancesupplies as engine and repair parts, lumber, paint, and glass.DuringAugust 1944, the Company purchased gas, oil, and butane valued at$15,296.02, nearly all of which was received at Spokane from sourcesoutside Washington.During the same period the Company purchasedother miscellaneous supplies to the amount of $11,568.84, the majorpart of which was secured from local distributors.The Company leases space on its buses for the display of advertisingposters.Approximately 43 percent of such poster display involvesproducts advertised and sold on a national basis.Four interstaterailroads and four interstate bus transportation companies providepassenger depot facilities within Spokane, and bus routes maintainedby the Company pass directly before or within a block of such ter-minals.Thus, the transportation services provided by the Companyare available for the use of persons arriving or departing on any ofthese interstate carriers on the same basis as they are available toother persons within the city.Except for taxicabs, there are no localpublic transportation facilities in Spokane other than the Company'sbuses.Within the corporate limits of Spokane there are 28 producers whoseproducts move in interstate commerce, each of which employs morethan 100 persons and which as a group employ approximately 7,500persons.A majority of these employees use the facilities of the Com-pany on one or more days per week for transportation to and fromwork.Outside of the city limits are other business concerns and majormilitary installations engaged in operations contributing directly tothe war effort, employing in excess of 14,000 persons, a majority ofwhom use the facilities provided by the Company on one or more daysper week as part of their transportation to and from work.Duringthe month of August 1944, the-Company carried a total of 2,322,326passengers. 16DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find, contrary to the contention of the Company, that it isengaged in commerce, within themeaningof the National Labor Re-lationsAct."II.TIME ORGANIZATIONSINVOLVEDLodge 86, International Association of Machinists, and Amalgam-ated Association of Street Electric Railway and Motor Coast Em-ployees of America are labor organizations affiliated with the Ameri-can Federation of Labor, admitting to membership employees of theCompany.III.THE ALLEGED APPROPRIATE UNITAs noted above, the Company is engaged in operating motor buses inand about Spokane, Washington.The president of the Company andits vice president and general manager established company policies,which are uniform throughout its system.Aside from its office work,the Company divides its operations administratively into two depart-ments (1) the transportation department and (2) the maintenance andstreet service department, under the charge of a superintendent oftransportation and a superintendent of maintenance and street service,respectively.The superintendent of transportation has his head-quarters at the Company's main garage and all employees subject tohis supervision work in and out of the main garage.The superin-tendent of maintenance and street service also has his headquarters inthe main garage, but a supervisor subject to his general direction is incharge of street service with headquarters at the Cedar Street Yards, ashop and yard one block distant from the main garage, where the Com-pany maintains a blacksmith shop and keeps its snow plows, sand,and other equipment for street service.The Company's employeesinclude the bus operators, dispatchers, register readers, and roadmen, who principally constitute the transportation department, andcleaners and washers, utility men, repairmen, and laborers, who princi-pally constitute the maintenance and street service department, moreparticularly described below.Phrasing its proposed unit in terms indicative of its special juris-diction, rather than in phrases indicative of employee classificationsused by the Company, the Machinists contends that all employees ofthe Company eligible to its craft membership, who are engaged in as-sembling, dismantling, maintaining, repairing, rebuilding, and fab-ricating automotive and mechanical equipment and appurtenancesthereto, constitute an appropriate bargaining unit.The Companyand the Amalgamated contend that all employees of the Company, ex-eluding supervisory and office employees, constitute the appropriateMatter of Charleston Transit Company,57 N. L.R. B. 1164, and cases cited therein. SPOKANE UNITED RAILWAYS17unit and urge that the past bargaining history between the Companyand its employees has conclusively demonstrated its effectiveness forthis purpose.They further urge that the unit proposed by the Ma-chinists is notper se anappropriate bargaining unit.In 1934 the National Labor Board certified the Amalgamated asbargaining representative of the Company's employees, including busoperators and maintenance workers in a company-wide unit.Be-tween 1934 and 1940 the Company recognized the Amalgamated as thebargaining representative of these employees and negotiated with theAmalgamated orally on their behalf.For a long period of time prior to 1934, the Amalgamated and theMachinists, both of whom are affiliated with the American Federationof Labor, had been generally engaged in a jurisdictional dispute withrespect to the representation of certain employees of streetcar andbus companies, eligible to craft membership in the Machinists but fre-quently included by the Amalgamated, organizing on industriallines, in broader- company-wide units.In 1940, when the Amalgam-ated was about to enter into its first written contract with the Com-pany, the Machinists actively challenged the jurisdiction of theAmalgamated as an industrial organization affiliated with the sameparent body to represent certain employees of the Company claimedas craftsmen by the Machinists.The two labor organizations, inabatement of their dispute, finally agreed that they would refer thematter to their respective internationals for submission to the ex-ecutive council of the American Federation of Labor for decision andthat, pending final action by the American Federation of Labor onthe issue, each organization should retain among the Company's em-ployees the members which it then listed in its roster.Accordingly,on January -2, 1941, when the Amalgamated and the Company ex-ecuted their first written agreement, effective for 1 year, they provided,inter alia,that employees of the Company covered by the contractshould be required after 1 month's continuous employment to shareequally in the cost of maintaining and operating the bargainingagency in accordance with its rules "except those certain employeeswho are of this datebona fidemembers of International Associationof Machinists, Local No. 86."Appended to the contract was a clari-fying statement of the history of the dispute between the Amalgam-ated and the Machinists concerning employees in street railwayservice and a list of seven named employees of the Company, then-claimed as members of the Machinists and identified as covered by theexception in the contract noted above. -Thereafter, on December 22,1941, and on January 4, 1943, respectively, the Company and theAmalgamated executed new contracts, each for a year's duration, andeach providing for membership of all employees covered by the con-625563-45-vol. 60-3 18DECISIONS OF NATIONAL LABOR RELATIONS BOARDtract in the Amalgamated "except those certain employees who were,as of January 2, 1941,bona fidemembers of International Associationof Machinists, Local No. 86."A list attached to the December 22,1941, contract discloses that four of the seven employees named in theJanuary 2, 1941, agreement as members of the Machinists were in theCompany's employ at the later time.A list attached to the January4, 1943, contract indicates that, at its execution, three of the originalseven members of the Machinists were then listed as employees of theCompany and that one of these was in military service.On August23, 1944, the Amalgamated and the Company executed their fourthwritten contract, also containing closed-shop provisions, with a sim-ilar exception for members of the AA.tachinists in 1941.2A list similarto that attached to the January 4, 1943, contract is appended thereto.From 1940 to August 1944, the Machinists took no step to representas bargaining agent employees of the Company claimed as membersor subject to its craft jurisdiction or to press its claim through theAmerican Federation of Labor for settlement of its long standing dis-pute with the Amalgamated. So far as the record discloses, the inter-nationals of the claimants have made no attempt to effect a compro-mise or to work out any other solution of the issue. Since 1934 theAmalgamated has continued to bargain for bus operators and mainte-nance employees of the Company at the main garage and at the CedarStreet Yards in a single unit.Although the certain named membersof the Machinists continuing in the Company's employ have been reg-ularly excepted from the operation'bf the closed-shop provisions of theseveral contracts between the Amalgamated and the Company, allsuch employees have been duly represented by the Amalgamated.The Machinists in August 1944, however, requested recognition asbargaining representative of certain repairmen and utility men at theCompany's main garage, who it presently contends constitute an ap-propriate bargaining unit.The Machinists describes its proposed unitin the general terms noted above.During the course of the hearing,however, it developed that included in the proposed unit are repair-men and utility men described as doing "mechanical" work on buses,and excluded therefrom are repairmen and utility men who do greas-ing and other services as distinguished from "mechanical" work onbuses, utility men who test brakes and equipment as they transferrefueled buses about the yard and the main garage, employees classi-2This contract was the result of negotiations begun on October 18, 1943,when theAmalgamated advised the Company that it desired to negotiate a new working agreementand a new wage scale for the Company's employees. Pending the settlement of certainissues before thewar LaborBoard,the parties agreed to operate under their 1943 contractuntil the new contract should be signed.On August 22,1944,the Machinists made its claimto represent the Company's employeesOn August 23, the Amalgamated and the Companyentered into their new agreement,made retroactive to January 2; 1944. Contrary- to thecontention of the Amalgamated,we find that the contract executed August 23,1944, doesnot constitute a bar to a consideration of the petition upon its merits. SPOKANE UNITED RAILWAYS19fled as bus washers and cleaners, other maintenance employees atthe main garage,3 and all utility men and laborers at the Cedar StreetYards, who clean and work about both garages and make the streetspassable and safe for bus transportation during the winter season'Bus operators and other employees in the transportation departmentare likewise excluded from the unit proposed by the Machinists.Allrepairmen and utility men employed by the Company are concernedwith its public transportation operations, which are necessarily closelyintegrated and require a high degree of coordination among all em-ployees in the several work categories in the two major departments.The Company's long practice of upgrading employees capable of fillingvacancies occurring in higher paid work categories results not onlyin the general competence of its employees and in their adaptabilityfor, and interest in, the varied work necessary for the rendering ofits important public service, but especially in their common concernin all employment problems.We question whether employees whofall within the unit proposed by the Machinists constitute a compre-hensive group or are even clearly identifiable among the Company'srepairmen and utility men and, further, whether, if identifiable, suchemployees as the Machinists would group in a separate unit enjoy aspecial community of interest apart from other maintenance em-ployees of the Company which would justify their inclusion in a re-stricted bargaining unit at this stage of organization among theCompany's employees. In the absence of affirmative showing on thesepoints, we cannot conclude that the unit proposed by the Machinistsconstitutes an appropriate bargaining unit.6 In support of its pro-posed unit, however, the Machinists urges that the desire of employeesin the proposed unit to constitute a separate bargaining group alonejustifies a finding that they constitute an appropriate unit for bar-gaining purposes.6We do not agree. Under other circumstances,where employees in clearly defined groups have been organized bytwo rival labor unions for inclusion in departmental or craft and in-dustrial groups, respectively, and other factors persuasive of unitfinding are balanced, we have 'sought to learn the desire of the em-ployees primarily concerned before making a final determination uponthe appropriateness of their unit placement. In the instant case, how-3 Included in this group are an engineer in charge of the boiler, a fuel dispenser, a painter,a plumber, two lathe men, and a combination leather worker and blacksmith* The Company employs 11 men at the Cedar Street Yards, of whom 8 are utility men whodrive trucks and snow plows in the winter, help trim trees and take sand from the curbsin the spring, and otherwise do general maintenance work for bus service, and 3 laborerswho assist the utility men, and dig sand, load trucks, empty trash barrels, and clean thegarage.Matter of Triangle Publications, Inc.,40 N. L it. B 1330;Matter of Edward 0. Fiedler,et al.,55 N L R. B678In support of its claim to represent the Company's employees, the Machinists submitted33 cards dated in August 1944. There are approximately 85 employees in its proposed unit. 20DECISIONS OF NATIONAL LABOR RELATIONS BOARDever, the employees claimed by the Machinists have bargained with-their employer for 10 years as part of a system-wide unit. The con-tinued exemption of 3 of these employees, among a proposed groupof 85 employees, from the payment of dues to the Amalgamated doesnot indicate any specific cleavage of the proposed group from othermaintenance employees for bargaining purposes.The Amalgamatedhas diligently represented all categories of employees covered by itscontracts with the Company during the entire period of its serviceas representative.Stability acquired through the experience of suchcollective bargaining relations cannot be lightly sacrificed to-the de-sire of a craft or miscellaneous group of employees who subsequentlyseek separate bargaining rights against the will of other employees,who, through long comprehensive bargaining on a broad scale, havegained substantial rights in their common employment. In view ofthis long bargaining history, and the interests accruing to the Com-pany's employees therefrom, we are of the opinion that to attempt tocarve out from the established unit a bargaining group of such em-ployees as the Machinists claims to represent would notinsure toemployees as a whole the rights guaranteed under the Act.' For thereasons above stated, we find that the bargaining group proposed bythe Machinists is not a unit appropriate for the purposes of collectivebargaining,and we shall dismiss the petition filed herein.ORDERUpon the basis of the foregoing finding of fact, and the entirerecord in the case, the National Labor Relations Board hereby ordersthat the petition for investigation and certification of employees ofSpokane United Railways, Spokane, Washington, filed by Lodge 86,International Association of Machinists, AFL, be, and it hereby is,dismissed.YMatterofAmericanCan Company,13 N L R. B 1252.